Citation Nr: 0931199	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  07-10 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
psoriasis with seborrhea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to March 
1991.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which granted service connection 
for psoriasis with seborrhea and assigned a 10 percent 
rating, effective July 1, 2003.  Thereafter, in an April 2007 
rating decision, the RO increased the rating to 30 percent, 
effective July 1, 2003.  


FINDING OF FACT

The Veteran's psoriasis with seborrhea is manifested by 
generalized skin involvement without systemic manifestations 
and with evidence of constant or near-constant in-house UV 
light treatment; there is no evidence of systemic 
manifestations such as fever, weight loss, or 
hypoproteinemia.


CONCLUSION OF LAW

The criteria for an initial 60 percent rating for psoriasis 
with seborrhea have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.118, Diagnostic Code 7817 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008). 
 Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, in a December 2003 letter, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate a claim, as well as what 
information and evidence must be submitted by the Veteran and 
the types of evidence that will be obtained by VA.  A 
September 2007 letter informed the Veteran as to disability 
ratings and effective dates.  

Here, the veteran is challenging the initial evaluation 
following the grant of service connection. In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
VA had no additional duty to notify in this case once service 
connection was granted.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records and private treatment 
records.  Also of record and considered in connection with 
the appeal are various written statements submitted by the 
Veteran, his spouse, his employer, and his representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran. 
 Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

Increased Rating Legal Authority

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran's psoriasis with seborrhea is rated as 30 percent 
disabling under 38 C.F.R. § 4.118, Diagnostic Code 7816.  He 
contends that a higher rating is warranted.  

Under Diagnostic Code 7816, which rates psoriasis, a 30 
percent rating is warranted when 20 to 40 percent of the 
entire body is affected; or 20 to 40 percent of exposed areas 
are affected; or systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent rating, the highest 
available rating, is warranted only when more than 40 percent 
of the entire body is affected; more than 40 percent of 
exposed areas are affected; or constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7816 (2008).

The medical evidence of record shows that the Veteran's head, 
face, trunk, groin/groin area, rectum, fingernails, ears, 
left armpit, arms, and legs are affected by his psoriasis 
with seborrhea.  However, there is no medical evidence 
stating that it covers more than 40 percent of the entire 
body or more than 40 percent of exposed areas.  The Veteran 
submitted color photocopies of photographs showing the area 
covered by his psoriasis with seborrhea; however, the Board 
finds that this evidence does not show that the service-
connected skin condition covers more than 40 percent of the 
Veteran's entire body or more than 40 percent of exposed 
areas.  Therefore, he does not meet the percentage 
requirements for a higher, 60 percent rating under this code.  
Additionally, none of the medical evidence suggests that the 
Veteran receives any systemic therapy such as corticosteroids 
or other immunosuppressive drugs for his psoriasis with 
seborrhea.  Instead, he uses topical 
steroids/immunosuppressive ointments and tar shampoos.  
Therefore, he is not entitled to a higher rating under 
Diagnostic Code 7816.

The Board has also considered whether the Veteran is entitled 
to a higher rating by analogy under 38 C.F.R. § 4.118, 
Diagnostic Code 7817, exfoliative dermatitis (erythroderma).  
Although the Veteran is not diagnosed with "exfoliative 
dermatitis" or "erythroderma," the Board notes that it is 
permissible to rate under a closely related disease or injury 
in which not only the function affected, but the anatomical 
localization and symptomatology, are closely analogous.  38 
C.F.R. § 4.20.

Under Diagnostic Code 7817, a 60 percent rating is warranted 
for exfoliative dermatitis with generalized involvement of 
the skin without systemic manifestations that required 
constant or near-constant systemic therapy such as 
therapeutic doses of corticosteroids, immunosuppressive 
retinoids, PUVA or UVB treatments, or electron beam therapy 
during the past 12-month period.  A 100 percent rating is 
warranted for exfoliative dermatitis with generalized 
involvement of the skin, plus systemic manifestations (such 
as fever, weight loss, and hypoproteinemia) that required 
constant or near-constant systemic therapy such as 
therapeutic doses of corticosteroids, immunosuppressive 
retinoids, PUVA or UVB treatments, or electron beam therapy 
during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7817.

In a 2007 letter, the Veteran's private physician, Dr. Mayer, 
noted the Veteran had been his patient since 2002 and that 
the Veteran has multiple skin diagnoses, including seborrheic 
dermatitis, seborrheic keratosis, psoriasis capitis, 
psoriasis vulgaris, psoriasis corporis, psoriasis balantis, 
nail psoriasis, scalp psoriasis, and eczema on the rectum.  
The Veteran's chronic psoriaform dermatitis involving the 
scalp is manifested by thick, tenacious scale psoriasis, 
completely covering with extensive crusting and exfoliation.  
There is also psoriasis eczema in the rectum and in the fold 
of the buttocks.  It also involves his fingernails, face, 
forehead, behind the ears, inside both ears and ear canals, 
neck, eyelids, eyebrows, forehead, under the left arm pit, 
groin and groin area, penis, arms, and legs.  He has constant 
itching as a result.  It was indicated that the Veteran had 
been given several types of treatment since 2002 for the 
chronic skin condition, consisting of almost continuous in-
house UV light treatments, medical tar shampoos, and topical 
and immunosuppressive ointments, for the previous 4 1/2 years.

A 2007 letter from the Veteran's employer indicates that the 
Veteran has had outbreaks of his skin condition several times 
during the course of the past years, making him unable to 
travel to meet with clients and customers (which is a 
requirement for his position).  He described the Veteran as 
very self-conscious of the skin disorder.  In extreme 
conditions, the Veteran's face will be covered with red, 
scaly lesions which he constantly picks and scratches.  This 
eventually causes bleeding.  The Veteran leaves piles of skin 
flakes in his work area, which has caused some disturbances 
with co-workers.  It was also mentioned that because his 
fingernails are cracked and pitted, often times people do not 
want to shake the Veteran's hand.

An April 2007 statement from the Veteran's wife notes that 
his skin condition causes him much embarrassment.  He is 
extremely itchy and scaly.  His skin scales flake off, 
covering his clothes or wherever he rests his head.  It 
flakes off in piles on the floor.  He even has trouble 
sleeping due to the constant itching and scratching.  She 
indicated that he has lesions on his face, forehead, chest, 
stomach, back, legs, eyebrows, chin, neck, rectum, groin, and 
groin area.  His fingernails are cracked and they bleed.  
This causes pain when he uses his fingertips.

In light of the abovementioned medical and lay evidence, the 
Board finds that a 60 percent rating by analogy is warranted 
under Diagnostic Code 7817.  In this regard, the Veteran's 
service-connected skin condition has been characterized as 
psoriasis with seborrhea and seborreheic dermatitis.  It has 
been shown to be manifested by generalized involvement of the 
skin, extensive crusting and exfoliation, as well as near-
constant UV light therapy.  The letter from Dr. Mayer shows 
that a vast portion of the Veteran's body is affected and 
that he requires almost continuous UV light therapy.  A 
higher, 100 percent rating under this code is not warranted, 
however.  At no time has the Veteran suggested that he 
suffers from, nor does the medical evidence reveal, any 
systemic manifestations (such as fever, weight loss, and 
hypoproteinemia).  Therefore, a 60 percent rating, but no 
higher, under Diagnostic Code 7817 is warranted for the 
Veteran's service-connected psoriasis with seborrhea 
throughout the initial period of the claim.  

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provides for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted. 


ORDER

Entitlement to a 60 percent rating for psoriasis with 
seborrhea is granted throughout the initial period of the 
claim, subject to the criteria governing the payment of 
monetary benefits.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


